Case: 3:20-cv-00141-GHD-RP Doc #: 7 Filed: 09/17/20 1 of 2 PagelD #: 15

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
KIMUANA BUTLER PLAINTIFF
Vv. CIVIL ACTION NO. 3:20-cv-00141-GHD-RP
CRENSHAW TRANSPORT LLC; et al. DEFENDANTS
ORDER OF DISMISSAL

 

On May 8, 2020, the Plaintiff filed a complaint [1] in the Southern District of Mississippi
against the Defendants concerning alleged injuries sustained in a motor vehicle accident. On May
19, 2020, prior to the issuance of the summons, the Court in the Southern District of Mississippi
sua sponte transferred the case to this Court [2], pursuant to 28 U.S.C. §§ 1404(a) and 1406(a).

To date, the Plaintiff has not requested that summons be issued and has wholly failed to
prosecute this action. The Clerk of Court has entered two separate notices of incomplete process
[4, 5], to which the Plaintiff has failed to respond. The Court entered an Order to Show Cause on
August 18, 2020, [6], directing the Plaintiff to show cause within fourteen days, i.e. by September
2, 2020, as to why this matter should not be dismissed due to the failure to serve process of the
summons and complaint on the Defendants. The deadline for compliance with the Court’s order
has passed and the Plaintiff has not responded or requested that summons be issued. The Court
shall therefore dismiss this cause without prejudice.

Accordingly, the Court hereby ORDERS that this matter is DISMISSED WITHOUT

PREJUDICE for failure to prosecute and for failure to comply with an order of the Court pursuant
Case: 3:20-cv-00141-GHD-RP Doc #: 7 Filed: 09/17/20 2 of 2 PagelD #: 16

to Fed. R. Civ. P. 41(b). 2 Aa

SO ORDERED, this, the day of September, 2020.

oh KA Mabe

SENIOR U.S. DISTRICT JUDGE

 

bo
